United States Court of Appeals
                                                                     Fifth Circuit
                                                                  F I L E D
                  IN THE UNITED STATES COURT OF APPEALS
                          FOR THE FIFTH CIRCUIT                   August 31, 2004

                                                              Charles R. Fulbruge III
                                                                      Clerk
                                No. 04-10120
                              Summary Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

JAMES BRYAN BAIRD,

                                         Defendant-Appellant.

                           --------------------
               Appeal from the United States District Court
                    for the Northern District of Texas
                             (6:03-CR-42-1-C)
                           --------------------

Before WIENER, BENAVIDES, and STEWART, Circuit Judges.

PER CURIAM:*

       Defendant-Appellant James Bryan Baird appeals his conviction

for being a felon in possession of a firearm and possessing a

firearm with an altered or obliterated serial number.          He contends

that police lacked probable cause to stop his car; that police

lacked reasonable suspicion to extend the stop beyond the time

necessary to effectuate the purpose of the stop; that he should

have       received   a   three-level   adjustment   for   acceptance       of

responsibility instead of a two-level adjustment; and that U.S.S.G.


       *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
§ 3E1.1(b) violates the separation of powers doctrine by conferring

judicial power on the executive branch.

     When we view the evidence in the light most favorable to the

government,     we   are    satisfied    that    the    police    had    reasonable

suspicion to stop Baird’s car.           See United States v. Sanchez-Pena,

336 F.3d 431, 436 & n.2 (5th Cir. 2003).                Baird’s failure to use

his turn signal justified the stop.              See TEX. TRANSP. CODE ANN. §

545.104(a)(Vernon 1999). Baird’s inadequate proof of insurance and

the asking of legitimate questions about his passenger’s identity

while computer checks were being run provided the police with

reasonable suspicion to support the continued detention of the car

for the period in question.         See United States v. Valadez, 267 F.3d
395, 398 (5th Cir. 2001); United States v. Shabazz, 993 F.2d 431,

437 (5th Cir. 1993).

     In   the      district   court,     Baird    did     not    raise    the    same

contentions regarding the lack of an adjustment for acceptance of

responsibility that he raises on appeal. We therefore review these

for plain error.       United States v. Calverley, 37 F.3d 160, 162-64

(5th Cir. 1994)(en banc).          The Sentencing Guidelines provide the

government with discretion to move for the additional one-level

reduction    for     acceptance     of   responsibility,         see     U.S.S.G.   §

3E1.1(b).       Baird’s     arguments    that    the    government       lacks   such

discretion    or     that   the   government     abused    its    discretion     are

unavailing.     Further, Baird has failed to demonstrate plain error


                                         2
in the determination that regarding whether U.S.S.G. § 3E1.1(b)

does not violate the separation of powers doctrine.   See Mistretta

v. United States, 488 U.S. 361, 390 (1989); United States v.

Santoyo, 146 F.3d 519, 523 (7th Cir. 1998).

AFFIRMED.




                                3